IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wells Fargo Bank, N.A.                     :
                                           :
            v.                             : No. 1754 C.D. 2017
                                           :
Dwain Sheffler                             :
and Carol Sheffler                         :
                                           :
Appeal of: Bernadette Dabler               :

                                     ORDER

             NOW, April 18, 2019, having considered appellee Barkdoll Martin

Homes, LLC’s application for reconsideration/reargument and appellant’s answer in

response thereto, the application is denied.




                                               MARY HANNAH LEAVITT,
                                               President Judge